IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,013-01


EX PARTE WILLIAM LEWIS JAMES, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2005-409,672-A IN THE 75,013-01 DISTRICT COURT
FROM LUBBOCK COUNTY


 Per curiam.

O R D E R


 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of possession of a controlled substance with intent to deliver and his sentence was assessed
at seven years' confinement.  No direct appeal was taken. 
	After this Court's independent review of the record, which includes credible affidavits from
trial counsel, we find that Applicant's claim that his plea was involuntary is without merit.  Relief
is denied.  
DELIVERED: March 9, 2011
DO NOT PUBLISH